DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “a dextrose equivalent (DE) of 13 or lower” in line 4.  There was not adequate written description at the time of filing for the dextrin solution having a dextrose equivalent (DE) of all values within the range of 13 or lower.  The disclosure at the time of filing has a DE of 2-30, preferably 5-30, and more preferably 10-13 (Specification, Page 4, lines 9-10).  There was not adequate written description at the time of filing for the DE of the dextrin solution to be the specific range of 13 or lower.  For example, the disclosure at the time of filing does not have adequate written description for the dextrin solution to have a DE of 1.  Therefore, this limitation introduces new matter.
Claims 7-10 and 12-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Germain US 2012/0035355 in view of Antrim et al. US 2001/0046690, Larsen et al. US 2017/0318849, and Kishimoto et al. US 2005/0220845.
Regarding Claim 6, Germain discloses a method of preparing fibrous dextrin particles (‘355, Paragraphs [0008] and [0050]) comprising spray drying a dextrin solution (‘355, Paragraphs [0031] and [0049]) thereby forming fibrous dextrin particles (‘355, Paragraphs [0049]-[0050]).
Germain is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Germain modified with Antrim et al. since Germain modified with Antrim et al. teaches a high viscosity dextrin solution that is capable of being spray dried.
Further regarding Claim 6, Germain modified with Antrim et al. is silent regarding the dextrin solution having a dextrose equivalent (DE) of 13 or lower and the dextrin concentration being 40% or higher.
Larsen et al. discloses a spray dried composition comprising a dextrin (maltodextrin) (‘849, Paragraph [0014]) comprising maltodextrin dextrins having a DE between 3 to 20 wherein the higher the DE value the shorter the glucose chains and the higher the sweetness, the higher the solubility and the lower heat resistance (‘849, Paragraph [0105]).  The disclosure of the dextrins having a DE between 3 to 20 overlaps the claimed dextrose equivalent (DE) range of 13 or lower.
Both Germain and Larsen et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrins.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrose equivalent of the dextrin solution of Germain to fall within the claimed dextrose equivalent ranges as taught by Larsen et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired sweetness level (‘849, Paragraph [0105]).
Further regarding Claim 6, Germain modified with Antrim et al. and Larsen et al. is silent regarding the dextrin concentration being 40% or higher.
Kishimoto et al. discloses a spray dried composition comprising dextrin (‘845, Paragraphs [0036] and [0050]) comprising a dextrin (pyrodextrin) concentration of 20 to 50% by weight (‘845, Paragraph [0032]), which overlaps the claimed dextrin concentration of 40% or higher.
Both Germain and Kishimoto et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrin.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrin concentration of Germain to fall within the claimed dextrin concentration range since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired dextrin amount.
Regarding Claim 10, Germain discloses a dextrin composition made of a mixture of blends, solutions, emulsions, suspensions, and combinations thereof (‘355, Paragraph [0031]) wherein the dextrin based composition is a dextrin based slurry of a suspension of dextrin particles in a liquid medium (‘355, Paragraph [0039]), which reads on the claimed dextrin solution consisting essentially of dextrin and a solvent, i.e. the solvent is the liquid medium.  It is noted that the claim does not specify the particular solvent used and the disclosure of a liquid medium broadly reads on the claimed solvent.
Regarding Claims 12-14, Germain is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 20°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 20°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Germain modified with Antrim et al., Larsen et al., and Kishimoto et al. since Germain modified with Antrim et al., Larsen et al., and Kishimoto et al. teaches a high viscosity dextrin solution that is capable of being spray dried.
Claims 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemura et al. US 2011/0195170 in view of Antrim et al. US 2001/0046690, Larsen et al. US 2017/0318849, and Kishimoto et al. US 2005/0220845.
Regarding Claim 6, Shigemura et al. discloses a method of preparing fibrous dextrin particles comprising spray drying a dextrin solution (‘170, Paragraphs [0054] and [0056]) thereby forming fibrous dextrin particles (‘170, Paragraphs [0049] and [0056]-[0057]).
Shigemura et al. is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Shigemura et al. teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Shigemura et al. and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Shigemura et al. modified with Antrim et al. since Shigemura et al. modified with Antrim et al. teaches a dextrin solution that is capable of being spray dried.
Further regarding Claim 6, Shigemura et al. modified with Antrim et al. is silent regarding the dextrin solution having a dextrose equivalent (DE) of 13 or lower and the dextrin concentration being 40% or higher.
Larsen et al. discloses a spray dried composition comprising a dextrin (maltodextrin) (‘849, Paragraph [0014]) comprising maltodextrin dextrins having a DE between 3 to 20 wherein the higher the DE value the shorter the glucose chains and the higher the sweetness, the higher the solubility and the lower heat resistance (‘849, Paragraph [0105]).  The disclosure of the dextrins having a DE between 3 to 20 overlaps the claimed dextrose equivalent (DE) range of 13 or lower.
Both Shigemura et al. and Larsen et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrins.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrose equivalent of the dextrin solution of Shigemura et al. to fall within the claimed dextrose equivalent ranges as taught by Larsen et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired sweetness level (‘849, Paragraph [0105]).
Further regarding Claim 6, Shigemura et al. modified with Antrim et al. and Larsen et al. is silent regarding the dextrin concentration being 40% or higher.
Kishimoto et al. discloses a spray dried composition comprising dextrin (‘845, Paragraphs [0036] and [0050]) comprising a dextrin (pyrodextrin) concentration of 20 to 50% by weight (‘845, Paragraph [0032]), which overlaps the claimed dextrin concentration of 40% or higher.
Both Shigemura et al. and Kishimoto et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrin.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrin concentration of Shigemura et al. to fall within the claimed dextrin concentration range since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired dextrin amount.
Regarding Claim 7, Shigemura et al. discloses the fibrous dextrin particles (‘170, Paragraphs [0054] and [0100]) being any size (‘170, Paragraph [0049]) including particles having a diameter of about 50 µm (‘170, Paragraph [0050]), which falls within the claimed particle size range of 0.01-1000 µm and 0.01-100 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 7, Shigemura et al. discloses the particles having a non-spherical shape (‘170, Paragraph [0053]), which indicates that the particles have a particle length that is longer than the particle thickness.  Shigemura et al. is silent regarding the length being at least 3 times the thickness of the particle thereof.  However, limitations relating to the size of the particle length in relation to the particle thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The claimed size ratio of the particle length relative to the particle thickness does not provide any non-obvious functional difference over the prior art.
Regarding Claim 8, Shigemura et al. discloses the fibrous dextrin particles (‘170, Paragraphs [0054] and [0100]) being any size (‘170, Paragraph [0049]) including particles having a diameter of about 50 µm (‘170, Paragraph [0050]), which falls within the claimed particle size range of 0.01-100 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 10, Shigemura et al. discloses the dextrin solution consisting essentially of dextrin and a solvent (‘170, Paragraphs [0073] and [0205]), i.e. the solution contains an amount of dextrin and the solution also contains a majority of solvent by weight of the solution.
Regarding Claims 12-14, Shigemura et al. is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 20°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 20°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Shigemura et al. teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Shigemura et al. and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Shigemura et al. modified with Antrim et al. since Shigemura et al. modified with Antrim et al. teaches a high viscosity dextrin solution that is capable of being spray dried.
Claims 6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caton US 4,954,178 as further evidenced by Germain US 2012/0035355 in view of Antrim et al. US 2001/0046690, Larsen et al. US 2017/0318849, and Kishimoto et al. US 2005/0220845.
Regarding Claim 6, Caton discloses a method of preparing dextrin particles comprising spray drying a dextrin solution (particulate maltodextrin and a liquid) thereby forming dextrin particles (‘178, Column 4, lines 17-44).  Germain provides evidence that it was known in the art that dextrin contains fiber (‘355, Paragraph [0039]), which reads on the claimed “fibrous dextrin particles.”
Caton is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Caton teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Caton et al. and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution. Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Caton modified with Antrim et al. since Caton modified with Antrim et al. teaches a dextrin solution that is capable of being spray dried.
Further regarding Claim 6, Caton et al. as further evidenced by Antrim et al. is silent regarding the dextrin solution having a dextrose equivalent (DE) of 13 or lower and the dextrin concentration being 40% or higher.
Larsen et al. discloses a spray dried composition comprising a dextrin (maltodextrin) (‘849, Paragraph [0014]) comprising maltodextrin dextrins having a DE between 3 to 20 wherein the higher the DE value the shorter the glucose chains and the higher the sweetness, the higher the solubility and the lower heat resistance (‘849, Paragraph [0105]).  The disclosure of the dextrins having a DE between 3 to 20 overlaps the claimed dextrose equivalent (DE) range of 13 or lower.
Both Caton et al. and Larsen et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrins.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrose equivalent of the dextrin solution of Caton et al. to fall within the claimed dextrose equivalent ranges as taught by Larsen et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired sweetness level (‘849, Paragraph [0105]).
Further regarding Claim 6, Caton et al. as further evidenced by Antrim et al. in view of Larsen et al. is silent regarding the dextrin concentration being 40% or higher.
Kishimoto et al. discloses a spray dried composition comprising dextrin (‘845, Paragraphs [0036] and [0050]) comprising a dextrin (pyrodextrin) concentration of 20 to 50% by weight (‘845, Paragraph [0032]), which overlaps the claimed dextrin concentration of 40% or higher.
Both Caton et al. and Kishimoto et al. are directed towards the same field of endeavor of methods of making spray dried compositions comprising dextrin.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dextrin concentration of Caton et al. to fall within the claimed dextrin concentration range since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the dextrose equivalent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dextrose equivalent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the dextrose equivalent of the dextrin solution based upon the desired dextrin amount.
Regarding Claim 9, Caton discloses the dextrin solution consisting of dextrin and a solvent (‘178, Column 4, lines 17-44).
Regarding Claim 10, Caton discloses the dextrin consisting essentially of dextrin and a solvent (‘178, Column 4, lines 17-44).
Regarding Claims 12-14, Caton is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 20°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 20°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 20°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Caton teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Caton and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Caton modified with Antrim et al. since Caton modified with Antrim et al. teaches a high viscosity dextrin solution that is capable of being spray dried.

Response to Arguments
Examiner notes that Example 1 of applicant’s specification provides adequate written description support for an embodiment wherein the dextrin solution consists of dextrin and a solvent as claimed in Claim 9.  Therefore, the new mater rejections of Claim 9 to 35 USC 112(a) have been withdrawn.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn.
Examiner notes that new rejections to 35 USC 112(a) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 6-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on Page 5 of the Remarks that the claimed viscosity has been shown to be critical for the claimed purpose of forming fibrous dextrin particles.  Applicant points to Table 2 as showing experimental results showing the alleged unexpected outcome of fiberization achieved only at viscosity values of 100 mPa s and above.  Applicant points to Example 7 and FIG. 3 as showing successful formation of fibruous dextrin particles at a dextrin concentration of 73%, i.e. the viscosity of which is beyond the measuring limit.  Applicant contends that Table 2 describes the degree or extent of fiberization that is categorized into the three groups of fiberized, slightly fiberized, and not fiberized.  Applicant contends that Table 2 is visualized in FIGS. 1 and 2 using microscopy and contends that Examples 4 and 5 show non-spherical particles and fiberization whereas comparative examples using viscosity values less than 100 mPa s results in spherical particles and that Examples 1 and 6 hardly show any spherical particles and alleges that the critical point at which fiberization starts to appear is the claimed viscosity of 100 mPa s.
Examiner argues that Table 2 shows Product of Examples 1-5 all having a DE value of dextrin between 10-13 and that Product of Example 6 has a DE value of dextrin between 2-5.  Applicant’s data does not show data for the entire claimed dextrose equivalent range of 13 or lower.  For example, there is no data provided for a dextrose equivalent between 0-2.  Applicant’s data is not commensurate in scope with the claimed dextrose equivalent range.  Furthermore, applicant contends that non-spherical particles corresponds to fiberized and that spherical particles corresponds to non fiberized.  However, it is unknown what constitutes “slightly fiberized” as indicated in Product Examples 4-5 of Table 2.  It is unknown what shape constitutes “slightly fiberized,” i.e. it is unclear if “slightly fiberized” means spherical shapes, non-spherical shapes, or an entirely different shape.  Furthermore, dispersibility test shown in Table 2 shows an inverse relationship between the number of lumps and the viscosity of the dextrin solutions.  In other words, Table 2 indicates that as the viscosity increases the number of lumps decreases, which does not indicate anything unexpected.  Additionally, Example 7 spray dries dextrin through a spray dryer with a specific nozzle hole diameter, feeding rate, dryer inlet temperature, and dryer outlet temperature.  Pischke et al. US 3,962,468 discloses spray drying conditions ideally produce a spherical particle (‘468, Column 7, lines 34-45) for dextrin based compositions (‘468, Column 8, lines 1-15) and that in some spray drying operations the particles may not be spherical depending on the characteristics of the drying tower and the drying conditions employed (‘468, Column 8, lines 16-40).  Pischke et al. teaches spray dried compositions comprising dextrin wherein the particles produced can be spherically shaped or not spherically shaped and that the particle shape depends on the characteristics of the drying tower and drying conditions employed (‘’468, Column 8, lines 16-40).  Example 7 of applicant’s disclosure does not provide evidence that a fibrous dextrin particles would be obtained under all drying tower conditions.  Therefore, applicant has not shown any unexpected results with respect to the claimed viscosity range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayoub et al. US 2021/0195928 discloses dextrin with a dextrose equivalent of 5 to 15 being applied (‘928, Paragraph [0038]).
Anantharaman et al. US 2005/0202146 discloses maltodextrin results from starch hydrolysis and is a product generally having a dextrose equivalent (DE) of between 1 and 20 supplied as a free flowing spray dried powder (‘146, Paragraph [0025]).
Morimoto et al. US 2018/0020690 discloses dextrin and a metal salt dissolved in water and spray dried (‘690, Paragraph [0052]).
Ohkuma et al. US 5,364,652 discloses liquid digestible dextrin having a concentration of 70% (‘652, Column 30, lines 25-59).
Ii et al. US 2006/0013884 discloses spray drying dextrin to obtain spherical shaped capsule particles (‘884, Paragraph [0024]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792